Hart, J., (after stating the facts). In the case of Tomlinson Brothers v. Hodges, 110 Ark. 528, the court held that Acts of 1911, page 582, providing for carrying into effect the initiative and referendum powers, reserved to the people in Constitutional Amendment No.. 10, was only intended to carry out and put into effect the constitutional amendment and did not confer on the people of a municipal corporation referendum power over an ordinance passed by the city council which granted to appellants in that case a franchise to furnish light to the city of Mena. The court, however, further held that the Legislature may provide for direct legislation in cities and towns through the initiative and referendum. The Legislature of 1913, passed Act No. 135, entitled, “An Act to grant to the people of municipal corporations the right to refer ordinances passed by the council of said municipal corporation, to prescribe the method of referring the same, and to punish violations of this act. ’ ’ See Acts of 1913, page 563. The first sentence of section 1, of the act provides that within ninety days after the passage of any ordinance of any city or town 'Council, 20 per cent of the legal voters of said municipality may by petition order the referendum upon any such. ordinance. The section further provides that when the referendum is ordered the ordinance shall not (be effective until a majority of the voters shall approve it. It was under this section that the electors of the city of Texarkana were attempting to have the ordinance levying assessments of benefits against the real property situated within the improvement district submitted to the electors of the city of Texarkana. We are of the opinion that Act No. 135, of the Acts of 1913, above referred to, was intended to apply only to. matters of general legislation by the city council in which all electors without distinction may take part. Section 27, article 19, of our Constitution provides: “Nothing in this Constitution shall be so construed as to prohibit the General Assembly from authorizing assessments on real property for local improvements in towns and cities under such regulations as may be prescribed by law, to be based upon the consent of the majority in value of - the property holders owning property adjoining the locality to be affected.” Pursuant to this clause of the Constitution the Legislature has enacted general laws for the organization of local improvement districts and the mode of levying assessments upon real property situated within such districts. Under the clause above referred to of our Constitution and the general statutes relating to the subject passed in conformity with the power given the Legislature, only property owners may take part in the organization of local improvement districts. The electors of the city who are not property owners within the proposed district have no interest in the organization of such local improvement districts and are in no wise concerned in them. "When Act No. 135, of the Acts of 1913, is construed with reference to this provision of the Constitution, it is manifest that the special act in terms applies and was intended by the Legislature to apply only to matters of general legislation in which all of the electors of the city may participate. It follows that the decision of the chancellor was correct and the decree will be affirmed.